Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 8, line 6, filed 14 June 2022, with respect to the rejection of Claims 1-8 under 35 U.S.C. 103 as being unpatentable in view of Hasegawa et al. (United States Patent Publication No. US 2017/0008982 A1), hereinafter Hasegawa, and in further view of Robinson et al. (United States Patent Publication No. US 2015/0140489 A1), hereinafter Robinson; have been fully considered but they are not persuasive. Applicant argues Robinson fails to suggest or teach that the betaine type onium compound is compatible with Robinson. Firstly, it is important to note that the rejections of record are Hasegawa in further view of Robinson and not the other way around. Thus, it is a question of whether combining the cited teachings of Robinson with Hasegawa renders Hasegawa unsatisfactory for its intended purpose. MPEP § 2143.01(V) states: “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).” Herein, there is no mention in Hasegawa that the teachings of Robinson would render it unsatisfactory for its intended purpose and the Applicant has not shown that the cited teachings of Robinson would render Hasegawa inoperative for its intended purpose. Hasegawa, as explained below, teaches all limitations of the present claims, save for teaching “the resist composition being free of a base resin.” Robinson teaches the resist composition being free of a base resin as a replacement for a base resin, a teaching in the same art and while not teaching the “betaine type onium compound having a sulfonium cation moiety and a sulfonate anion moiety in a common molecule” taught by Hasegawa, though it does teach other photoacid generators, Paragraph [0045], other than the “betaine type onium compound having a sulfonium cation moiety and a sulfonate anion moiety in a common molecule” photoacid generator claimed by the present application. Thus, said Applicant’s argument is unpersuasive.
2.	Applicant further argues that the present application would have unexpectedly improved properties of the prior art, i.e. Hasegawa in further view of Robinson. MPEP § 2145 states: “A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).” Yet, Applicant points to two reference examples of the present application, not Hasegawa, which Applicant argues is analogous to one of the several onium salts taught be Hasegawa which are within the limitations of the claims of the present application. This is not a sufficient showing of unexpectedly improved results. Applicant must demonstrate that the present application exhibits unexpectedly improved results over Hasegawa in further view of Robinson commensurate to the entirety of the scope of their collective teachings which are within the limitations of the claims of the present application. That is, Applicant to show improved results over all “betaine type onium compound having a sulfonium cation moiety and a sulfonate anion moiety in a common molecule” photoacid generators taught by Robinson. For example, it is not just the two reference examples referred to which are within the scope of Hasegawa. Indeed, PAG-3 taught by Hawegawa is identical to working examples PAG-6 of the present disclosure. Thus, it is not only the reference examples of the present disclosure which is within the scope of the disclosure of Hasegawa. Thus, said rejection is maintained.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable in view of Hasegawa et al. (United States Patent Publication No. US 2017/0008982 A1), hereinafter Hasegawa, and in further view of Robinson et al. (United States Patent Publication No. US 2015/0140489 A1), hereinafter Robinson.
6.	Regarding Claims 1-11, Hasegawa teaches (Paragraphs [0111-0140]) a betaine type onium compound having a sulfonium cation moiety and a sulfonate anion moiety in a common molecule. Hasegawa teaches (Paragraphs [0111-0140]) the sulfonium cation moiety having a sulfur atom and a phenyl group substituted with an optionally heteroatom-containing C1-C50 monovalent hydrocarbon group. Hasegawa teaches (Paragraphs [0111-0140]) the phenyl group being attached to the sulfur atom. Hasegawa teaches (Paragraphs [0109-0110]) an organic solvent. Hasegawa teaches (Paragraphs [0111-0140]) the betaine type onium compound has the formula (A) of the instant application. Hasegawa teaches (Paragraphs [0111-0140]) the betaine type onium compound has the formula (A-1) of the instant application. Hasegawa teaches (Paragraphs [0111-0140]) the betaine type onium compound has the formula (A-2) of the instant application. Hasegawa teaches (Paragraph [0156]) a surfactant. Hasegawa teaches (Paragraphs [0144-0155]) a quencher. Hasegawa teaches (Paragraphs [0160-0166]) applying the molecular resist composition onto a substrate to form a resist film thereon. Hasegawa teaches (Paragraphs [0160-0166]) exposing the resist film to high-energy radiation. Hasegawa teaches (Paragraphs [0160-0166]) developing the exposed resist film in a developer. Hasegawa teaches (Paragraphs [0160-0166]) the high-energy radiation is i-line, KrF excimer laser, ArF excimer laser, EB, or EUV of wavelength 3 to 15 nm.
7.	However, Hasegawa fails to teach the resist composition being free of a base resin. Hasegawa teaches (Paragraphs [0111-0140]) wherein R1 of Formula (A) of the present application is a C3-C40 monovalent hydrocarbon group, a C1-C40 monovalent fluorinated hydrocarbon group, or an acid labile group of acetal form having the following formula (A') of the present application. Hasegawa teaches (Paragraphs [0111-0140]) wherein the acid labile group of acetal form is selected from the group consisting of the formulae of Claim 10 of the present application. Examiner’s Note: Claim 10 is dependent of Claim 9 and Claim 9 has the acid labile group of an acetal form as one of three sets of options to satisfy the claim. Thus, Claim 10 only limits the type of acid labile group of an acetal form if an acid labile group of an acetal form is what is utilized to satisfy the limitations of Claim 9, i.e. Claim 10 does not require that R1 be an acid labile group of an acetal form. Hasegawa teaches (Paragraphs [0111-0140]) R1 of the present application is a C3-C40 monovalent cyclic hydrocarbon group, a C3-C40 monovalent cyclic fluorinated hydrocarbon group, or an acid labile group of acetal form having the formula (A') of the present application.
8.	Robinson teaches (Paragraphs [0013-0031]) the resist composition being free of a base resin. Robinson teaches (Paragraph [0005]) a resist composition being free of a base resin is useful for nanometer-scale patterning.
9.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasegawa to incorporate the teachings of Robinson wherein the resist composition being free of a base resin. Doing so would result in ability to effectively pattern at the nanometer-scale, as recognized by Robinson.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
12.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/29/2022